Case 6:21-cv-00793 Document 1-7 Filed 07/30/21 Page 1 of 12




  Exhibit 7
                 Case 6:21-cv-00793 Document 1-7 Filed 07/30/21 Page 2 of 12

                                                                                                       US0081937.92B2


(12) United States Patent                                                            (10) Patent No.:                   US 8,193,792 B2
        Kluge et al.                                                                 (45) Date of Patent:                            Jun. 5, 2012
(54) CIRCUIT AND METHOD FOR OPERATINGA                                                 6,552,447 B1 * 4/2003 Fuse ............................... 307/68
         CIRCUIT                                                                       6,628,013 B2 * 9/2003 Vogman .......................... 307/85
                                                                                       6,798,709 B2 * 9/2004 Sim et al. ...................... 365,226
                                                                                       6,901,014 B2        5/2005 Son et al.
(75) Inventors: Wolfram Kluge, Dresden (DE):                                           7,307,907 B2       12/2007 Houston
                Jeannette Zarbock, Dresden (DE); Tilo                                  7,345,931 B2        3/2008 Partsch et al.
                Ferchland, Dresden (DE)                                          2003/02O1673 A1          10, 2003 Sim et al.
                                                                                 2003/0223271 A1          12/2003 Byeon et al.
(73) Assignee: Amtel Corporation, San Jose, CA (US)                              2005/O128852 A1           6/2005 Deng et al.
                                                                                 2007, OO698O2 A1          3/2007 Choi et al.
                                                                                 2008.0054721 A1           3/2008 Frew et al. ...................... 307/52
(*) Notice:            Subject to any disclaimer, the term of this
                       patent is extended or adjusted under 35                                               (Continued)
                       U.S.C. 154(b) by 430 days.                                             FOREIGN PATENT DOCUMENTS
(21) Appl. No.: 12/481,330                                                      DE
                                                                                KR
                                                                                           10 2006 035122 A1
                                                                                              2003OO91499. A
                                                                                                                       3, 2007
                                                                                                                      12/2003
(22) Filed:            Jun. 9, 2009                                                                 OTHER PUBLICATIONS
(65)                       Prior Publication Data                               Office Action and English translation for Chinese Patent Application
         US 2009/0302821A1                Dec. 10, 2009                         200910 139122.8, May 17, 2011.

            Related U.S. Application Data                                                                    (Continued)
(60) Provisional application No. 61/060,626, filed on Jun.                      Primary Examiner — Adolf Berhane
         11, 2008.                                                              (74) Attorney, Agent, or Firm — Baker Botts L.L.P.
(30)               Foreign Application Priority Data
                                                                                (57)                        ABSTRACT
       Jun. 9, 2008      (DE) ......................... 10 2008 O27 392         A circuit and method for operating a circuit is provided that
(51) Int. Cl.                                                                   includes a circuit section that has a number of memory ele
         G05F L/44                    (2006.01)                                 ments, a first Voltage regulator that can be connected or is
(52) U.S. Cl. ....................................................... 323A282   connected to the circuit section in order to operate the circuit
                                                                                section, a second Voltage regulator that can be connected or is
(58) Field of Classification Search .......... 323/265-268,                     connected to the circuit section in order to preserve an infor
                                                            323/282-284         mation item stored in the memory elements, a Switching
         See application file for complete search history.                      device that is connected to the circuit section and is designed
(56)                       References Cited                                     to deactivate and activate inputs of the circuit section. The
                                                                                circuit being configured to control a deactivation and activa
                 U.S. PATENT DOCUMENTS                                          tion of the first Voltage regulator and the deactivation and
       4,683,382 A     7, 1987 Sakurai et al.
                                                                                activation of the inputs of the circuit section.
       6,294.404 B1    9, 2001 Sato
       6,504,758 B2 *       1/2003 Sacco et al. .............. 365,185.18                         19 Claims, 4 Drawing Sheets
            Case 6:21-cv-00793 Document 1-7 Filed 07/30/21 Page 3 of 12


                                                          US 8,193.792 B2
                                                                    Page 2

             U.S. PATENT DOCUMENTS                                                         OTHER PUBLICATIONS
2008/0161052 Al 7/2008 Miyagawa et al. ........... 455,558
2008/0238378 A1* 10, 2008 Uan-ZO-1 et al. .        323,249
                                                                         Office Action and English translation for Chinese Patent Application
2009, OO2485.6 A1*   1/2009 Lee ................               713,320   200910 139122.8, Nov. 4, 2011.
2009, OO33309 A9*    2, 2009 Trafton et al.                    323,308
2009/O16O251 A1*     6, 2009 Mok et al. ....................... 307 24   * cited by examiner
      Case 6:21-cv-00793 Document 1-7 Filed 07/30/21 Page 4 of 12


U.S. Patent       Jun. 5, 2012    Sheet 1 of 4         US 8,193.792 B2




                4OO                3 )
      Case 6:21-cv-00793 Document 1-7 Filed 07/30/21 Page 5 of 12


U.S. Patent                                            US 8,193.792 B2
      Case 6:21-cv-00793 Document 1-7 Filed 07/30/21 Page 6 of 12


U.S. Patent       Jun. 5, 2012    Sheet 3 of 4                      US 8,193.792 B2


                                                 ççuyewº? )
                                                      ?) ?|\o< \|£§
                                                              º}$
                                                                              Ç’E}\,}




                                                                       ~—-|
      Case 6:21-cv-00793 Document 1-7 Filed 07/30/21 Page 7 of 12


U.S. Patent       Jun. 5, 2012    Sheet 4 of 4         US 8,193.792 B2
               Case 6:21-cv-00793 Document 1-7 Filed 07/30/21 Page 8 of 12


                                                      US 8, 193,792 B2
                               1.                                                                         2
    CIRCUIT AND METHOD FOR OPERATING A                                      A first voltage regulator is deactivated after deactivation of
                  CIRCUIT                                                the inputs of the circuit section, so that the memory elements
                                                                         of the circuit section are Supplied from a second Voltage
  This nonprovisional application claims priority to German              regulator. Preferably the first voltage regulator is deemergized
Patent Application No. 10 2008 027392.9, which was filed in              for deactivation.
Germany on Jun. 9, 2008, and to U.S. Provisional Application                For an operating mode following the sleep mode, the first
No. 61/060,626, which was filed on Jun. 11, 2008, and which              Voltage regulator is activated in order to Supply the circuit
are both herein incorporated by reference.                               section. As compared to the sleep mode, the operating mode
                                                                         can have a higher power consumption, in particularin order to
          BACKGROUND OF THE INVENTION                               10   execute a plurality of functions, in particular procedure steps
                                                                         of a program sequence.
   1. Field of the Invention                                                For the operating mode, the inputs of the circuit section are
   The present invention relates to a circuit and a method for           activated after activation of the first Voltage regulator, in par
operating a circuit.                                                     ticular in order to process information entering through the
   2. Description of the Background Art                             15   inputs of the circuit section.
   Digital circuits can be run in an operating mode for infor               The invention additionally has the object of specifying a
mation processing and in a sleep mode (or standby) with                  use. Accordingly, the use of a first Voltage regulator for an
reduced power consumption as compared to the operating                   operating mode and of a second Voltage regulator for a sleep
mode. The information content in memory elements of the                  mode is provided. The first Voltage regulator and the second
digital circuits can be preserved during this process if the             Voltage regulator are preferably components of one and the
memory elements are also supplied with a Voltage in the sleep            same monolithically integrated circuit. The information pro
mode. For this purpose, one can provide a battery and/or                 cessing in the operating mode is significantly increased as
rechargeable battery, for example, that is connected to the              compared to the sleep mode. In sleep mode, the power con
memory elements in sleep mode.                                           Sumption is significantly reduced as compared to the operat
                                                                    25   ing mode. The memory content of memory elements of the
            SUMMARY OF THE INVENTION                                     circuit preferably is not changed in sleep mode.
                                                                            In the operating mode, the first Voltage regulator of a circuit
   It is therefore an object of the present invention to improve         provides a Supply Voltage and an operating current for a
a circuit to the greatest extent possible. Accordingly, a circuit        circuit section of the circuit.
is provided that can be monolithically integrated on a semi         30      The second Voltage regulator of the circuit provides a
conductor chip.                                                          standby Voltage and a standby current for the circuit section
   The circuit has a circuit section having a number of                  for the sleep mode.
memory elements that are, in particular, Volatile. Such as                  The second Voltage regulator consumes less current than
registers, latches, or flip-flops, for example.                          the first voltage regulator of the circuit. Preferably, the first
   The circuit can have a first voltage regulator that can be       35   Voltage regulator is specifically designed for providing the
connected to the circuit section, in particular through a                operating current. Preferably, the second Voltage regulator is
Switch, or is permanently connected to the circuit section, in           specifically designed for providing the standby current. Pref
order to operate the circuit section.                                    erably the standby current is Smaller than the operating cur
   The circuit can have a second Voltage regulator that can be           rent by at least a factor of 100.
connected to the circuit section, in particular through a           40      The improvements described refer to the circuit as well as
Switch, or is permanently connected to the circuit section, in           to the use and to the method.
order to preserve information stored in the memory elements.                According to an embodiment, the circuit can be designed to
   The circuit can have a Switching device that is connected to          control an operating mode with digital state changes of the
the circuit section. The Switching device is designed to deac            circuit section and to control asleep mode with no digital state
tivate and activate inputs of the circuit section. For the pur      45   changes, or with a reduced number of digital state changes as
pose of deactivation and activation, the Switching device is             compared to the operating mode. In advantageous fashion,
advantageously connected ahead of the inputs of the circuit              the current consumption in the sleep mode is reduced as
section. Preferably, the switching device has switching                  compared to the operating mode.
means. Such as semiconductor Switches and/or logic elements                 According to another embodiment, the circuit can have an
and/or switchable level shifters, for activation and deactiva       50   additional circuit section. The additional circuit section can
tion of the inputs.                                                      be connected to inputs and/or outputs of the circuit section. In
   The circuit can be designed to control a deactivation and             particular, the current consumption of the additional circuit
activation of the first voltage regulator and the deactivation           section can be greater in the operating mode than that of the
and activation of the inputs of the circuit section. In advanta          circuit section. Advantageously, the additional circuit section
geous fashion, the circuit section is designed and configured       55   can have functions for transmitting and receiving signals
for control. Alternatively or in combination, the circuit has            transmitted by radio, in particular digital signal processing.
additional control means for control.                                      The circuit can have a switch that is connected to the
  The invention can have the additional object of specifying             additional circuit section and to the second Voltage regulator.
a method that is improved to the greatest degree possible.               In addition, the Switch can also be connected or capable of
Accordingly, a method for operating a circuit is also provided.     60   connection to the first voltage regulator. The circuit is prefer
  For a sleep mode, inputs of a circuit section of the circuit           ably designed to operate the switch for the sleep mode for
are deactivated, wherein the circuit section has a number of             separating the additional circuit section from the second Volt
memory elements. The inputs can be designed and configured               age regulator.
for information entering the circuit section, Such as individual            In another embodiment, the Switching device can have a
bits orbit words transmitted serially or in parallel. For deac      65   number of switchable level shifters. Preferably the circuit has
tivation, the input value is preferably switched to a fixed,             components that are specified for at least two different volt
predetermined logic Voltage, for example Zero or one.                    ages—for example, 3.3 V and 1.8 V. The level shifters are
                Case 6:21-cv-00793 Document 1-7 Filed 07/30/21 Page 9 of 12


                                                       US 8, 193,792 B2
                              3                                                                           4
preferably designed and connected to convert information to               memory cells 311, 312, 313 such as, e.g., flip-flops or regis
and from one of the circuit sections between different logic              ters. The memory cells 311, 312,313 are volatile, so that the
levels at their inputs.                                                   information stored in the memory cells 311, 312, 313 is lost
   In another embodiment, the circuit has a reset device that             when no supply voltage VDD is applied. The circuit in the
can be designed to issue reset signals for resetting the circuit          example embodiment in FIG. 1 is supplied by a battery volt
section and/or the additional circuit section. The reset device           age VB. This battery voltage VB can vary, for example in a
can be designed to control the Switching device by means of               voltage range up to 3.6 V. The digital circuit section 300, in
control signals.                                                          contrast, has components that are specified for a lower Supply
   According to an embodiment, the reset device can be con                voltage VDD of a nominal 1.8 V to a maximum 2.0 V.
nected to the first voltage regulator. Preferably the reset          10      A first voltage regulator 100 is connected to the battery
device is designed to activate the first Voltage regulator upon           voltage VB. The first voltage regulator 100 is designed to
an initial application of an input Voltage—in particular a                provide at its output the supply voltage VDD for the digital
battery Voltage—to the circuit.
  In another embodiment, the reset device can have a                      circuit section 300. In this context, the first voltage regulator
memory element whose stored value represents an initial                   100 is designed to output a Supply Voltage for an operating
application of an input Voltage to the circuit.                      15   mode for the digital circuit section 300. In the operating
   The reset device can be designed to enable an activation of            mode, the digital circuit section 300 executes steps of an
the first voltage regulator by the circuit section. Preferably the        information processing task, thus for example a calculation,
enabling takes place following the initial application of an              storage, or the like. For this purpose, logic values of basic
input voltage.                                                            digital cells, such as gates, flip-flops, or the like, change,
   According to an embodiment, provision is made that only                wherein this state change causes a charging and discharging
the first voltage regulator of the two Voltage regulators has a           of capacitors. A total displacement current through all capaci
control loop, which is connected to a Supply Voltage output of            tors is made available in this situation by the first voltage
the first Voltage regulator, in particular through a Voltage              regulator 100 via the supply current. The first voltage regu
divider. Preferably the first voltage divider is connected to a           lator 100 additionally requires its own operating current of
reference voltage source. It is preferred for the reference          25   approximately 100LLA in order to regulate the Supply Voltage
Voltage source to be a band gap reference Voltage source.                 VDD to a stable value.
Preferably the second voltage regulator has its own current                 In addition, the circuit shown in FIG. 1 can also be run in a
reference. The second Voltage regulator thus generates its                sleep mode. To this end, the circuit has means that initiate a
own bias current (self biasing). The current reference of the             sleep mode. For example, the sleep mode can be initiated by
second Voltage regulator has a lower precision and constancy         30   the circuit section 100 itself or by a connected circuit (not
than the band gap reference Voltage source of the first Voltage           shown in FIG. 1). In sleep mode, the current consumption of
regulator. Preferably the second Voltage regulator has a cur
rent-to-voltage converter for generating the Supply Voltage               the circuit should be minimized. For example, the current
from the bias current. Preferably the second voltage regulator            consumption is approximately 0.1 LA in order to ensure a
is connected in parallel with the first Voltage regulator, so that        long battery life.
the outputs of the first and second Voltage regulators are           35      Because of the high internal current consumption of the
connected to one another. Preferably in this situation, the               first voltage regulator 100, said Voltage regulator is deacti
second Voltage regulator has means that act as a diode. The               vated in the sleep mode. For deactivation of the first voltage
second Voltage regulator advantageously has a transistor that             regulator 100, it can be switched off by means of a switch (not
is connected as an emitter follower or source follower. The               shown), for example.
transistor acts as a diode here, so that no significant current      40      In sleep mode, the information stored in the memory cells
flows into the second Voltage regulator in the reverse direction          311, 312, 313 is supposed to be preserved. In contrast to the
of the diode.                                                             example embodiment in FIG. 1, it is possible in principle to
   Further scope of applicability of the present invention will           design the circuit section 300 with components for the battery
become apparent from the detailed description given herein                voltage VB in such a manner that the circuit section would
after. However, it should be understood that the detailed            45   only have to be connected to the battery voltage VB in sleep
description and specific examples, while indicating preferred             mode to preserve the stored information. However, a different
embodiments of the invention, are given by way of illustration            solution is provided in FIG. 1.
only, since various changes and modifications within the                     In the example embodiment from FIG. 1, connected in
spirit and scope of the invention will become apparent to                 parallel to the first voltage regulator 100 is a second voltage
those skilled in the art from this detailed description.             50   regulator 200, which likewise provides the supply voltage
          BRIEF DESCRIPTION OF THE DRAWINGS                               VDD and is connected to the first circuit section 100 in the
                                                                          same manner as the first Voltage regulator 100. As an alter
   The present invention will become more fully understood                native to FIG. 1, it is also possible to connect a number of
from the detailed description given hereinbelow and the                   switches between a voltage regulator 100 or 200 and the
accompanying drawings which are given by way of illustra             55   circuit section 300 in such a manner that the circuit section
tion only, and thus, are not limitive of the present invention,           can be connected to the first voltage regulator 100 and/or to
and wherein:                                                              the second voltage regulator 200 by means of a switch.
   FIG. 1 is a first schematic block diagram of a circuit,                  The internal current consumption of the second Voltage
   FIG. 2 is a second schematic block diagram of a circuit,               regulator 200 is smaller than the internal current consumption
   FIG. 3 is a schematic block diagram of a reset circuit, and       60   of the first voltage regulator 100. The first voltage regulator
   FIG. 4 is a schematic block diagram of two Voltage regu                100 provides a maximum supply Voltage that is greater than
lators.                                                                   the maximum supply Voltage of the second Voltage regulator
                                                                          200. In the example embodiment in FIG. 1, the first voltage
                 DETAILED DESCRIPTION                                     regulator 100 and the second voltage regulator 200 are con
                                                                     65   nected in parallel.
  In FIG. 1, a circuit is schematically represented by a block               In the example embodiment from FIG. 1, the first voltage
diagram. A digital circuit section 300 has a number of                    regulator 100 can be activated in a controlled manner through
              Case 6:21-cv-00793 Document 1-7 Filed 07/30/21 Page 10 of 12


                                                      US 8, 193,792 B2
                               5                                                                         6
the circuit section 300 as well as through a reset device 500.           that the connection between the circuit section 300 and the
During the initial startup after the application of an input             first voltage regulator 100 is enabled. The circuit section 300
voltage VB (battery voltage), the first voltage regulator 100 is         independently controls the activation and deactivation of the
activated by the reset device 500. A piece of information                first voltage regulator 100 by means of the control signal
corresponding to the initial startup is stored in a memory               en Vdd.
element 510, for example a flip-flop, of the reset device 500.              The circuit section 300 is designed to control the activation
Subsequently, the control function of activation and deacti              and deactivation of the first voltage regulator 100. The initia
vation is transferred to the circuit section 300 by the reset            tion of a sleep mode is possible through a signal SLP at the
device 500. To this end, the reset device 500 enables the                terminal 940, in that the current consumption of the circuit is
connection between the circuit section 300 and the first volt       10   reduced as compared to an operating mode. For this purpose,
age regulator 100 by means of a switching device 400. The                the signal SLParrives at the input E4 through the level shifter
circuit section 300 can now in turn control the activation and           of block 401 to the circuit section 300. The circuit Section 300
deactivation of the first voltage regulator 100 by means of the          deactivates the first voltage regulator 100 through the block
control signal en Vdd. In advantageous fashion, the reset                402 by means of the signal en Vdd. In addition, the circuit
device 500 is also designed to reset the circuit section 300, for   15   section 300 deactivates the bandgap reference voltage source
example upon initial startup.                                            710 by means of the signal en bg through the block 402, and
   The switching device 400 is designed to activate and deac             deactivates the oscillator circuit 700 by means of the signal
tivate inputs E1, E2, E3 of the circuit section 300. In the              en osc. Alternatively, it is also possible for the circuit section
example embodiment in FIG. 1, this switching function of                 300 to automatically initiate a sleep mode, for example after
activation and deactivation of the inputs E1, E2, E3 is con              executing a program sequence.
trolled by the first voltage regulator 100, which outputs a                The status signal vold ok33 of the deactivated first voltage
control signal vold ok33 to the switching device 400 for acti            regulator 100 arrives at the blocks 401 and 403 and at the reset
vation and deactivation of the inputs E1, E2, E3.                        device 500. In this process, the switch 610 is operated through
   In FIG. 2, another example embodiment is shown sche                   the level shifter of the block 403 such that an additional circuit
matically as a block diagram of a circuit. A circuit section 300    25   section 600 is isolated from the supply voltage VDD. Once
with control functions and test functions is Supplied through            again, a capacitor 620 is connected in parallel to the addi
the supply voltages VDD and VSS, each of which is con                    tional circuit section600. The additional circuit section 600 is
nected to the circuit through a terminal 930 or 920, respec              designed to transmit and receive digital data. In the operating
tively. A capacitor 320 is connected in parallel to the circuit          mode, the additional circuit section 600 is supplied with the
section 300. An external capacitor 910 can additionally be          30   supply voltage VDD by the first voltage regulator 100. In
connected in parallel by means of the terminals 920 and 930.             sleep mode, in contrast, the additional circuit section is iso
   The supply voltage VDD (approximately 1.8 V) is pro                   lated from the supply voltage VDD by the switch 610.
duced from an input voltage VB (approximately 3.3 V)                        In sleep mode, only the second voltage regulator 200 (Vre
present at the terminal 900 by means of an activatable and               glo) is active, which has a smaller current consumption than
deactivatable voltage regulator 100 (Vreg). In addition, an         35   the first voltage regulator 100, in particular smaller by at least
oscillator circuit 700 (Xosc) and aband gap reference voltage            a factor of 100. The supply outputs of the first voltage regu
source 710 are provided, which are supplied with the voltages            lator 100 and of the second voltage regulator 200 are con
EVDD and AVSS at the terminals 970 and 971.                              nected to one another and to the circuit section 300. Since the
   The blocks 410, 402, 403 and 404 of a switching device                circuit section 300 is also supplied with the supply voltage
have multiple functions. The blocks 401, 402 and 403 have           40   VDD in the sleep mode by the second voltage regulator
level shifters in order to transfer signals between a voltage of         200 the information contained in the memory elements
the input voltage VB and a voltage of the supply voltage VDD             311, 312, 313 is also preserved in the sleep mode. The states
in the applicable direction. The level shifters of block 401 and         (low, high) of the digital elements (gates, etc.) of the circuit
block 403 convert incoming signals of the voltage of the input           section 300 remain defined.
Voltage VB to corresponding signals with the Voltage of the         45     The states of the digital elements (gates, etc.) of the addi
supply voltage VDD. The level shifters of block 402 convert              tional circuit section 600, in contrast, are not defined because
incoming signals of the Voltage of the Supply Voltage VDD to             of the isolation by the switch 610. So that these undefined
corresponding signals with the Voltage of the input Voltage              states of the additional circuit section 600 do not affect the
VB.                                                                      circuit section 300, a block 404 of the switching device,
   In addition, a reset device 500 is provided that is connected    50   designed to deactivate and activate the inputs E2 of the circuit
to the terminal 950 to receive a reset signal RSTN. The reset            section 300, is provided in the example embodiment in FIG.
signal RSTN serves to reset the circuit by the external reset            2. If the inputs E2 of the circuit section 300 are deactivated by
signal RSTN, regardless of the present mode. The reset device            the switching function of the block 404 in sleep mode, then no
500 has another input that is connected to a signal output of            undefined states of the additional circuit section 600 can
the first voltage regulator 100. At the signal output, the first    55   arrive at the circuit section 300. In like manner, the input E1
Voltage regulator provides a status signal Vdd ok33, which               for the clock signal clk33 is deactivated by the switching
indicates a regulated Supply Voltage VDD.                                function of the block 401 of the switching device in sleep
   As a function of the input signals explained above, the reset         mode so that no clock signal clk18 arrives at the circuit
device 500 carries out corresponding reset functions. This is            Section 300.
explained in more detail in connection with FIG. 3. In the          60      In FIG. 3, a reset device 500 is shown schematically. This
example embodiment from FIG. 2 as well, the first voltage                device has a plurality of inverters 511, 512, 514,552, 555,
regulator 100 is activated by the reset device 500 during initial        556, a plurality of NAND gates 513,553,554, flip-flops 510,
startup after the application of the input voltage VB (battery           551, and a filter 550. An additional terminal 980 is provided
Voltage). Subsequently, the control function of activation and           for test purposes. The reset device 500 has two functions. The
deactivation is again transferred to the circuit section 300 by     65   reset device 500 generates a reset signal upon application of
the reset device 500. To this end, the reset device 500 outputs          the input voltage VB and filters at the terminal 950 a reset
a control signal to the block 402 of the switching device, so            signal rstn generated outside of the circuit.
              Case 6:21-cv-00793 Document 1-7 Filed 07/30/21 Page 11 of 12


                                                       US 8, 193,792 B2
                                7                                                                     8
   The RS flip-flop 510 has a static and dynamic asymmetry               In this arrangement, the second Voltage regulator 200 has no
of its transistors. This implementation has the effect that the          control loop connected with the output of the second Voltage
RS flip-flop 510 enters a defined “on” state upon application            regulator 200.
of the input voltage VB. The output signal of the RS flip-flop             The invention is not restricted to the variant embodiments
510 forces both reset output signals to low potential, which             shown in FIGS. 1 through 4. For example, it is possible to use
accomplishes a reset of all circuit sections 300, 600. The RS            different Voltage regulator circuits than those explained in
flip-flop 510 maintains this state until the supply voltageVDD           FIG. 4. The functionality of the circuit from FIG. 2 can be
is ramped up. The status signal vold ok33 from the first volt            used to particular advantage for a radio network system,
age regulator 100 resets the RS flip-flop 510 and terminates             especially in compliance with the IEEE 802.15.4 industry
the reset signals rst pw33, rst main33.                             10   standard for battery operation.
   The external signal rstn travels through the filter 550,                 The invention being thus described, it will be obvious that
which delays the falling edge of the signal in order to avoid            the same may be varied in many ways. Such variations are not
spikes in the reset signal. The rising edge, in contrast, is not         to be regarded as a departure from the spirit and scope of the
delayed. The additional flip-flop 551 stores the reset event in          invention, and all such modifications as would be obvious to
sleep mode. This is necessary because at first there is not yet     15   one skilled in the art are to be included within the scope of the
a supply voltage VDD available to the circuit section 300                following claims.
when the input voltage VB is being applied. For this reason,               What is claimed is:
after the ramp-up of the supply voltage VDD, and the status                1. A circuit comprising:
signal vold ok33 of the first voltage regulator 100 resets the             a first Voltage regulator,
flip-flop 551.                                                             a second Voltage regulator, and
   In FIG. 4, the first voltage regulator 100 and the second               a circuit section, the circuit section comprising a memory
Voltage regulator 200 are shown Schematically in a circuit                    element and operable to:
diagram.                                                                      receive a Supply Voltage from the first Voltage regulator
   The first voltage regulator has an operational amplifier 110                  when in an operating mode;
with differential amplifier and driver stage; whose negative        25        transition from the operating mode to a sleep mode, the
input is connected to the band gap reference Voltage source                      transition comprising deactivation of inputs of the
710. The gap reference voltage source 710 provides a refer                         circuit section; and
ence voltage of 1.25 V here. The output of the operational                       receive a standby Voltage from the second Voltage regu
amplifier 100 is connected to a P-MOSFET output transistor                         lator when in the sleep mode, the standby Voltage
120, which is configured for the Supply current in operating        30             being less than the Supply Voltage and Sufficient to
mode to a maximum of 30 mA. The output 150 of the first                            preserve an information item stored in the memory
voltage regulator 100 is connected to the drainterminal of the                     element.
transistor 120. Also connected to the drain terminal of the                2. The circuit of claim 1, further comprising a Switching
transistor 120 is a resistor voltage divider with the resistors          device operable to:
131 and 132, wherein the center tap of the resistor voltage         35     receive a control signal from the first Voltage regulator, and
divider is connected to the positive input of the operational              deactivate the inputs of the circuit section in response to the
amplifier 110.                                                                control signal.
   This connection from the output through the resistor volt               3. The circuit of claim 1, further comprising a Switching
age divider to the input of the operational amplifier 110 con            device operable to:
stitutes a control loop. This control loop makes it possible to     40     receive a control signal from the circuit section; and
stabilize load changes at the output 150 in operating mode.                deactivate the first voltage regulator in response to the
The supply voltage can be held constant at the value of 1.8V                  control signal.
by means of the control loop.                                              4. The circuit of claim 1, wherein the circuit section is
   The operational amplifier 110 can be switched offin sleep             operable to transition from the sleep mode to the operating
mode in order to deactivate the first voltage regulator 100. In     45   mode.
addition, in sleep mode the resistor Voltage divider is isolated           5. The circuit of claim 1, further comprising:
from the output 150 by the switch 140. The operational ampli               an additional circuit section; and
fier 110 required for the control loop is largely responsible for          a Switch connectable to the additional circuit section and to
the current consumption of 100 LA in operating mode. The                      the second Voltage regulator, the Switch in a state for the
second voltage regulator 200 is always switched on. The             50        sleep mode configured to separate the additional circuit
second voltage regulator 200 has a current source 210 for a                   section from the second Voltage regulator.
current IBIAS, which is mirrored by means of the two PMOS                  6. The circuit of claim 5, wherein the first voltage regulator
transistors 211, 212 wired as a current mirror to the series             comprises a control loop connectable through a Voltage
connected NMOS transistors 231, 232, 233 wired as MOS                    divider to a Supply Voltage output of the first Voltage regulator.
diodes. The current source may be a PTAT circuit, for               55     7. The circuit of claim 1, further comprising a reset device
example.                                                                 configured to issue reset signals for resetting the circuit sec
   The voltage dropping across the NMOS transistors 231,                 tion.
232, 233 is also present at the NMOS transistor 220 wired as               8. The circuit of claim 7, wherein the reset device is con
a source follower, whose source is connected to the output of            nectable to the first voltage regulator and is configured to
the second Voltage regulator 220 and performs Voltage regu          60   activate the first Voltage regulator upon an initial application
lation. In this arrangement, the second Voltage regulator 200            of an input Voltage to the circuit.
provides the supply voltage VDD in sleep mode, for example                 9. The circuit of claim 7, wherein the reset device is con
at a level of 1.6 V. The supply voltage in sleep mode can lie in         figured to enable an activation of the first Voltage regulator by
a range between 1.2 V and 2.0 V without the information                  the circuit section.
stored in the memory elements 311, 312, 313 of the circuit          65     10. A method comprising:
section 300 being lost. Thus, the supply voltage VDD can                   delivering to a circuit section of a circuit a Supply Voltage
deviate in the operating mode and from that in the sleep mode.                from a first voltage regulator when in an operating mode;
             Case 6:21-cv-00793 Document 1-7 Filed 07/30/21 Page 12 of 12


                                                      US 8, 193,792 B2
                                                                                                       10
  transitioning from the operating mode to a sleep mode, the               15. The method of claim 14, wherein the first voltage
     transition comprising deactivation of inputs of the cir            regulator of the first and second Voltage regulators has a
     cuit section; and                                                  control loop, the control loop connectable to a Supply Voltage
  delivering to the circuit section a standby Voltage from a            output of the first Voltage regulator through a Voltage divider.
     second Voltage regulator when in the sleep mode, the                  16. The method of claim 10 comprising issuing a reset
     standby Voltage being less than the Supply Voltage and             signal for resetting the circuit section.
     Sufficient to preserve an information item stored in a                17. The method of claim 16 comprising activating the first
    memory element.                                                     Voltage regulator upon an initial application of an input Volt
  11. The method of claim 10, comprising:                               age to the circuit.
  receiving a control signal from the first voltage regulator,     10      18. The method of claim 16 comprising enabling an acti
     and                                                                Vation of the first Voltage regulator by the circuit section.
  deactivating the inputs of the circuit section in response to            19. A circuit comprising:
     the control signal.                                                  means for delivering to a circuit section a Supply Voltage
   12. The method of claim 10, comprising:                                   from a first voltage regulator when in an operating mode;
  receiving a control signal from the circuit section; and         15     means for transitioning from the operating mode to a sleep
  deactivating the first Voltage regulator in response to the                mode, the transition comprising deactivation of inputs of
     control signal.                                                         the circuit section; and
   13. The method of claim 10, further comprising transition              means for delivering to the circuit section a standby Voltage
ing from the sleep mode to the operating mode.                              from a second Voltage regulator when in the sleep mode,
   14. The method of claim 10, wherein the circuit comprises:               the standby Voltage being less than the Supply Voltage
  an additional circuit section; and                                        and Sufficient to preserve an information item stored in a
  a Switch connectable to the additional circuit section and to             memory element.
     the second Voltage regulator, the Switch in a state for the
     sleep mode configured to separate the additional circuit
     section from the second Voltage regulator.
